Cite as 2015 Ark. App. 13

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-14-377


                                                 Opinion Delivered   January 14, 2015
LAQUAY MARQUICE KINDLE
                   APPELLANT                     APPEAL FROM THE JOHNSON
                                                 COUNTY CIRCUIT COURT
                                                 [NO. CR-2012-102]
V.
                                                 HONORABLE BILL PEARSON,
                                                 JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED



                          PHILLIP T. WHITEAKER, Judge


       Laquay Kindle appeals from an order of the Johnson County Circuit Court revoking

his probation on two felonies and sentencing him to seventy-two months in the Arkansas

Department of Correction. Pursuant to Anders v. California, 386 U.S. 738 (1967), and

Arkansas Supreme Court Rule 4-3(k) (2013), Kindle’s attorney has filed a no-merit brief and

a motion to withdraw, addressing all of the adverse rulings made at the revocation hearing,

explaining why each adverse ruling is not a meritorious ground for reversal, and requesting

to be relieved as counsel. Kindle was provided with a copy of his counsel’s brief and motion

and informed of his right to file pro se points. He has not done so.

       The test for filing a no-merit brief is not whether there is any reversible error, but

rather whether an appeal would be wholly frivolous. Gaines v. State, 2014 Ark. App. 651;
                                 Cite as 2015 Ark. App. 13

Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904 (1994). We have reviewed the entire

record and counsel’s brief and conclude that Kindle’s counsel has adequately explained why

there is no meritorious issue on appeal. Therefore, pursuant to sections (a) and (b) of In re

Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), we issue this memorandum

opinion granting counsel’s motion to be relieved and affirming the circuit court’s revocation.

       Affirmed; motion to withdraw granted.

       GLADWIN , C.J., and HIXSON , J., agree.

       John C. Burnett, for appellant.

       No response.




                                              2